DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 1/11/2022. Claims 1-20 are pending in this application. Claims 13-20 are withdrawn. Claims 21-22 are canceled.
	Claims 1-12 are examined in this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 2, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (US 2010/0269897).
Re claims 1 & 12, Sakai teaches, Fig. 1, abstract, [0042-0057], a photodiode & an electronic device, comprising: 

-a second electrode layer (2) arranged on the surface of the semiconductor structure (3) away from the first electrode layer (4, 6), wherein a surface (e.g. bottom) of the second electrode layer (2) away from the first electrode layer (4, 6) has a second concave-convex structure (e.g. uneven texture).
Note: in alternative consideration, electrode 2 can be first electrode, electrode 4 can be second electrode. 

    PNG
    media_image1.png
    374
    289
    media_image1.png
    Greyscale

Re claim 2, Sakai teaches, Fig. 1, [42, 0049-0054], the semiconductor structure comprises: a first semiconductor layer (43) arranged on a surface of the first electrode layer (4, 6); and a second semiconductor layer (41, 42) arranged on a face of the first semiconductor layer away from the first electrode layer (4, 6), wherein a surface of the 
Re claim 11, Sakai teaches the second electrode layer (2) is a transparent electrode layer (abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watai et al. (US 2011/0162710) in view of Park et al. (US 2011/0056557).
Re claims 1, 11 & 12, Watai teaches, Fig. 1, [0126, 0129, 0136], a photodiode & an electronic device, comprising: 

-a second electrode layer (13) arranged on the surface of the semiconductor structure (14) away from the first electrode layer (16), wherein a surface of the second electrode layer (13) away from the first electrode layer (16) has a second concave-convex structure (e.g. V shape), 
wherein the second electrode layer (13) is a transparent electrode layer (TCO). 
Watai teaches amorphous/microcrystalline silicon type solar cell [0021], but does not explicitly teaches the first concave-convex structure is crystallized. 
Park teaches “a top surface of the amorphous silicon film 431 is crystallized” [0064]. 
As taught by Park, one of ordinary skill in the art would utilize and modify the above teaching to obtain the first convex-concave structure is crystallized, because it aids in improving absorption efficiency in solar cells. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Park in combination Watai due to above reason. 
Re claim 2, Watai teaches the semiconductor structure comprises: a first semiconductor layer (I-type layer) arranged on a surface of the first electrode layer (16); and a second semiconductor layer (N or P) arranged on a face of the first semiconductor layer away from the first electrode layer (16), wherein a surface of the second semiconductor layer away from the first electrode layer (16) has the first concave-convex structure; wherein one of the first semiconductor layer and the second semiconductor layer is a P-type semiconductor layer, and the other is an N-type semiconductor layer (N or P type amorphous layers) [0128-0129].
Re claims 3-5, Watai teaches, based in pin junction, the first semiconductor layer comprises an N-type amorphous silicon layer, the second semiconductor layer comprises a P-type amorphous silicon layer, and a surface of the P-type amorphous silicon away from the first electrode layer (16) has the first concave-convex structure; OR the first semiconductor layer comprises a P-type amorphous silicon layer, the second semiconductor layer comprises an N-type amorphous silicon layer, and a surface of the N-type amorphous silicon away from the first electrode layer (16) has the first concave-convex structure; and an intrinsic amorphous silicon layer arranged between N-type amorphous silicon layer and the P-type amorphous silicon layer  [0128-0129]. 
Note: rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
4.	Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watai as modified by Park as applied to claims 1 & 2 above, and further in view of Snaith et al. (US 2015/0249170).
	The teachings of Watai/Park have been discussed above. 
	Re claim 7, in combination cited above, Watai teaches, based on pin junction, [0128, 0129], the semiconductor structure further comprises an intrinsic amorphous silicon layer; wherein the first semiconductor layer comprises an N-type metal oxide semiconductor layer, and the intrinsic amorphous silicon layer is located on a surface of the N-type metal oxide semiconductor layer away from the first electrode layer; wherein the second semiconductor layer comprises a P-type amorphous silicon layer arranged on a surface of the intrinsic amorphous silicon layer away from the first electrode layer, and a surface of the P-type amorphous silicon layer away from the first electrode layer has the first concave-convex structure formed by crystallizing amorphous silicon in its surface (refer to Park’s teaching).
Watai/Park does not teach N-type metal oxide. 
Snaith teaches “A suitable inorganic n-type material may be selected from a metal oxide, a metal sulphide, a metal selenide, a metal telluride, a perovskite, amorphous Si, an n-type group IV semiconductor, an n-type group III-V semiconductor, an n-type group II-VI semiconductor, an n-type group I-VII semiconductor, an n-type group IV-VI semiconductor, an n-type group V-VI semiconductor, and an n-type group II-V semiconductor, any of which may be doped or undoped.” [0205]. 
	As taught by Snaith, one of ordinary skill in the art would utilize the above teaching to obtain an N-type metal oxide semiconductor layer as claimed, because it aids in improving device performance, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Snaith in combination Watai/Park due to above reason. 
Allowable Subject Matter
5.	Claims 6 & 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.        Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.

	Claims 1-5, 7, 11 & 12 are rejected under Watai in view of Park and Snaith, and a previous rejection under Yoshida is withdrawn. 
	Details are included in the above rejection. 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        2/15/22